Filed 3/5/13 Clean Conversion Technolgies v. CleanTech Biofuels CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


CLEAN CONVERSION
TECHNOLOGIES, INC., et al.,
                                                                       G046589
     Cross-complainants and Respondents,
                                                                       (Super. Ct. No. 30-2011-00483341)
         v.
                                                                       OPINION
CLEANTECH BIOFUELS, INC.,

     Cross-defendant and Appellant.

STEVE VANDE VEGTE,

     Plaintiff,

         v.                                                            (Super. Ct. No. 30-2011-00482577)

EDWARD CAMPOS et al.,

     Defendants.


                   Appeal from an order of the Superior Court of Orange County, James Di
Cesare, Judge. Affirmed.
              Buchalter Nemer, Robert M. Dato and Michael L. Meeks for Cross-
defendant and Appellant.
              Higgs, Fletcher & Mack, John Morris, Victoria E. Fuller, James M.
Peterson and Kevin L. Wheeler for Cross-complainants and Respondents.
                                *            *              *
              The court, in a thorny litigation matter over technology licensing and
investment fraud, denied a motion to compel arbitration of the issues arising under a
cross-complaint. It held that there was an apparent risk of conflicting rulings between an
arbitration decision on the cross-complaint and a judgment on the complaint. Moving
party and cross-defendant CleanTech Biofuels, Inc. appeals. We affirm. The risk of
conflicting rulings is clear.
                                              I
                                          FACTS
A. Fraud in the Inducement Lawsuit:
              Steve Vande Vegte filed a complaint against five individuals alleged to be
officers, directors and managers of, or legal counsel for, Clean Earth Solutions, Inc., a
waste management company. (Vande Vegte v. Campos (Super. Ct. Orange County, No.
30-2011-00482577) (Fraud in Inducement Lawsuit).) According to Vande Vegte‟s
allegations, the defendants represented to him that they had acquired certain equipment
from World Waste Technologies and were in the process of purchasing certain
intellectual property rights from that company as well. Allegedly, the defendants
represented that they needed immediate funding for pending obligations, including the
completion of the intellectual property purchase, and Vande Vegte invested an initial $1
million in Clean Earth Solutions, Inc. based on their representations. In his complaint,
Vande Vegte alleged that he had lost his entire investment due to fraud and conspiracy.




                                             2
B. Fraudulent Transfer Lawsuit:
              (1) Complaint—
              Less than a week later, Vande Vegte filed another complaint, against some
of the same defendants as well as certain others, including Clean Conversion
Technologies, Inc., and CleanTech Biofuels, Inc.1 (Vande Vegte v. Failla (Super. Ct.
Orange County, 30-2011-00483341) (Fraudulent Transfer Lawsuit).)2 In the complaint
in the Fraudulent Transfer Lawsuit, Vande Vegte alleged that CleanTech Biofuels, Inc.
was the licensor of certain pressurized steam classification technology, having acquired
the patent from World Waste Technologies, and that Clean Earth Solutions, Inc. was the
licensee. He further alleged that Clean Earth Solutions, Inc. had purchased $7 million in
equipment from World Waste Technologies for use in connection with the licensed
technology.
              Vande Vegte claimed that his investment, which had increased to $1.3
million, was in the nature of a loan, secured by a UCC-1 financing statement against the
pressurized steam classification equipment. He represented that his loan had not been
repaid when due. Accordingly, he had filed a lawsuit against Clean Earth Solutions, Inc.
in San Diego Superior Court and had obtained a default judgment in the amount of


1             The court consolidated the two lawsuits.

2               Curiously, CleanTech Biofuels, Inc. did not designate the complaint in the
Fraudulent Transfer Lawsuit as a part of the record on appeal. This omission was not lost
on CleanTech Biofuels, Inc., inasmuch as it found itself unable to provide a record
reference for the complaint in its opening brief. Although it offered a parenthetical
reference to a motion to augment, this court has no record of a motion to augment ever
having been filed. Having noticed the deficiency in the record, this court notified the
parties that it intended to augment the record on its own motion to include a copy of the
complaint in the Fraudulent Transfer Lawsuit, and gave the parties an opportunity to
object. No objection having been received, this court, by order of January 23, 2013,
augmented the record to include a copy of the complaint. We are dismayed, to say the
least, at this material omission from the record.


                                            3
$1,616,977.56. (Vande Vegte v. Clean Earth Solutions, Inc. (Super. Ct. San Diego, 2011,
No. 37-2010-00059236) (Loan Repayment Lawsuit).)
              In the Fraudulent Transfer Lawsuit, Vande Vegte alleged that, after the
Loan Repayment Lawsuit was filed, the board of Clean Earth Solutions, Inc. transferred
the company‟s primary assets—the equipment, valued at $7 million, and the intellectual
property rights, valued at $940,000, to a newly created shill company—Clean Conversion
Technologies, Inc. He explained that Clean Earth Solutions, Inc. had entered into a 20-
year sublicense with Clean Conversion Technologies, Inc. and Michael Failla, who had
been one of the founding shareholders of Clean Earth Solutions, Inc. and who also had
formed Clean Conversion Technologies, Inc. Vande Vegte also asserted that in addition
to sublicensing the intellectual property rights, Clean Earth Solutions, Inc. transferred to
Clean Conversion Technologies, Inc. the license “itself”—ostensibly meaning all of the
rights of Clean Earth Solutions, Inc. under the license agreement with CleanTech
Biofuels, Inc.3 Of particular importance, Vande Vegte alleged that after the transfer of
the intellectual property rights to Clean Conversion Technologies, Inc. and Failla,
CleanTech Biofuels, Inc. pronounced that the unauthorized transfer had effectuated an
automatic termination of the license agreement.
              Vande Vegte, in the Fraudulent Transfer Lawsuit, framed causes of action
for fraudulent transfer, breach of fiduciary duty, and declaratory relief. He asserted, inter
alia, that the transfers of the equipment and intellectual property rights to Clean
Conversion Technologies, Inc. were voidable pursuant to Civil Code sections 3439.04,


3      The parties use inconsistent terminology in referring to the rights under the
license, stemming from the Amended and Restated License Agreement dated August 18,
2003, and the rights under the sublicense, arising under the Technology License
Agreement dated September 16, 2010. For ease of reference, we shall simply refer to
them as rights under the license or the sublicense, or collectively as the intellectual
property rights, and will refer to the “transfer” of the rights even when meaning to
encompass both transfers.


                                              4
3439.05 and 3439.07, and he sought a court order setting aside the transfers. In his
declaratory relief cause of action, Vande Vegte requested the court to declare: (1) the
transfer of intellectual property rights had been “avoided”; (2) the attempted transfer of
intellectual property rights was void; (3) the “avoided” intellectual property rights under
the license and sublicense remained valid and enforceable; and (4) the “avoided”
intellectual property rights in the license and sublicense were subject to levy by him.
              (2) Demurrer—
              CleanTech Biofuels, Inc. filed a demurrer to the cause of action for
declaratory relief. It argued that Vande Vegte lacked standing to seek declaratory relief
and the claim for declaratory relief was not ripe for judicial determination.
              The court sustained the demurrer without leave to amend. First, it held that
Vande Vegte had no standing to seek declaratory relief concerning licensing and
sublicensing agreements to which he was not a party. Second, it held that the question he
raised was not ripe for review. The court explained: “[Vande Vegte] is in essence
seeking a declaration of rights based on the following scenario: if the transfer of the
license agreement/sublicensing rights to Defendants Failla and Clean Conversion were
fraudulent and therefore void, and if upon . . . the finding that the transfer is void,
CleanTech refuses to rescind its termination of the licensing agreement, then what would
the rights of the parties be with regard to the agreements at issue? These are not the
actual facts, but rather, supposition. Because the facts are hypothetical at this time, then
the dispute is not concrete. Therefore, the controversy fails to satisfy the first prong of
the ripeness test.”
              (3) Cross-complaint—
              Clean Conversion Technologies, Inc. and Failla filed a cross-complaint for
declaratory relief against CleanTech Biofuels, Inc. and Vande Vegte. Clean Conversion
Technologies, Inc. sought, inter alia, declarations that: (1) the transfer of the intellectual



                                               5
property rights, under the license and sublicense, to Clean Conversion Technologies, Inc.
was valid and Clean Conversion Technologies, Inc. was the lawful owner of the rights
under the license and the lawful sublicensee; and (2) the purported termination of the
license by CleanTech Biofuels, Inc. was void.
              (4) Motion to compel arbitration—
              In response, CleanTech Biofuels, Inc. filed a motion to compel arbitration.
CleanTech Biofuels, Inc. stated that when it terminated the license with Clean Earth
Solutions, Inc., it became the licensor under the sublicense agreement with Clean
Conversion Technologies, Inc. as sublicensee. CleanTech Biofuels, Inc. also said that the
sublicense agreement contained an arbitration provision it sought to invoke.
              Paragraph 8.7 of the sublicense provides in pertinent part: “All claims,
disputes and other matters in question arising out of or relating to this Agreement or the
breach or interpretation thereof shall be resolved by binding arbitration before a
representative member, selected by the mutual agreement of the parties, of the Judicial
Arbitration and Mediation Services, Inc. („JAMS‟), in accordance with the rules and
procedures of JAMS then in effect. . . .”
              CleanTech Biofuels, Inc. stated that the cross-complaint against it sought a
judicial determination of whether the transfer of the intellectual property rights, under the
license and sublicense, to Clean Conversion Technologies, Inc. was valid and whether the
termination of the license by CleanTech Biofuels, Inc. was void. It asserted that whether
these issues fell within the purview of the arbitration provision was a matter for the
arbitrator to decide. CleanTech Biofuels, Inc. requested that the court compel arbitration
and stay the litigation on the cross-complaint pending arbitration.
              The court denied the motion, holding that there was a risk of conflicting
rulings if the motion to compel arbitration were granted. CleanTech Biofuels, Inc.
appeals.



                                              6
                                               II
                                        DISCUSSION
A. Code of Civil Procedure Section 1281.2:
              Code of Civil Procedure section 1281.2 provides in pertinent part: “On
petition of a party to an arbitration agreement alleging the existence of a written
agreement to arbitrate a controversy and that a party thereto refuses to arbitrate such
controversy, the court shall order the petitioner and the respondent to arbitrate the
controversy if it determines that an agreement to arbitrate the controversy exists, unless it
determines that: [¶] . . . [¶] (c) A party to the arbitration agreement is also a party to a
pending court action or special proceeding with a third party, arising out of the same
transaction or series of related transactions and there is a possibility of conflicting rulings
on a common issue of law or fact.” (Code Civ. Proc., § 1281.2, subd. (c).)
              The statute further provides: “If the court determines that a party to the
arbitration is also a party to litigation in a pending court action or special proceeding with
a third party as set forth under subdivision (c) herein, the court (1) may refuse to enforce
the arbitration agreement and may order intervention or joinder of all parties in a single
action or special proceeding; (2) may order intervention or joinder as to all or only certain
issues; (3) may order arbitration among the parties who have agreed to arbitration and
stay the pending court action or special proceeding pending the outcome of the arbitration
proceeding; or (4) may stay arbitration pending the outcome of the court action or special
proceeding.” (Code Civ. Proc., § 1281.2.)
              “We review an order denying arbitration pursuant to Code of Civil
Procedure section 1281.2, subdivision (c) for abuse of discretion. [Citations.] Under this
deferential standard of review, „the trial court‟s order will not be disturbed on appeal
unless it exceeds the bounds of reason.‟ [Citation.]” (Abaya v. Spanish Ranch I, L.P.
(2010) 189 Cal.App.4th 1490, 1496, fn. omitted.)



                                               7
B. Analysis:
               CleanTech Biofuels, Inc. claims the court abused its discretion in denying
its motion based on a finding that there would be a risk of inconsistent rulings if the
issues raised in the cross-complaint were submitted to arbitration. We disagree.
               “„While there is a strong public policy in favor of arbitration, there is an
“equally compelling argument that the Legislature has also authorized trial courts to
refuse enforcement of an arbitration agreement [or stay the arbitration] when, as here,
there is a possibility of conflicting rulings.”‟ [Citation.]” (Abaya v. Spanish Ranch I,
L.P., supra, 189 Cal.App.4th at p. 1497.) “The legislative history of section 1281.2
defines the problem the Legislature intended to address: „In actions involving multiple
parties with related claims, where some claimants agree to arbitrate their differences and
others remain outside the agreement, arbitration is unworkable. Where a party to an
arbitration agreement is also party to a pending court action or special proceeding, with
such a third party, there may be a possibility of conflicting rulings on issues of law or
fact.‟ [Citation.]” (Abaya v. Spanish Ranch I, L.P., supra, 189 Cal.App.4th at p. 1497.)
               CleanTech Biofuels, Inc. maintains that there is no possibility of
inconsistent rulings. It says that, on the one hand, the arbitration would not reach the
issue of whether the transfer from Clean Earth Solutions, Inc. to Clean Conversion
Technologies, Inc. was fraudulent. It further states that, on the other hand, the issue of
CleanTech Biofuels, Inc.‟s termination of the license agreement would not be put before
the trial court because Vande Vegte‟s cause of action for declaratory relief has been
dismissed.
               This reasoning is not persuasive. The same transaction—the transfer of the
intellectual property rights from Clean Earth Solutions, Inc. to Clean Conversion
Technologies, Inc. and Failla—is at issue in both the Fraudulent Transfer Lawsuit
complaint and the cross-complaint. The transfer is a common fact under each pleading.



                                               8
              After the declaratory relief cause of action in the Fraudulent Transfer
Lawsuit complaint was dismissed, there remained three causes of action—two for
fraudulent transfer and one for breach of fiduciary duty. In furtherance of those three
causes of action, Vande Vegte requests that the court find the transfer of intellectual
property rights to be fraudulent and set it aside as void, enjoin the disposition of the
intellectual property rights by Clean Conversion Technologies, Inc. and Failla, order an
attachment against the intellectual property rights, order that Vande Vegte himself may
levy on the intellectual property rights, and award Vande Vegte damages for breach of
fiduciary duty in connection with the purportedly fraudulent transfer.
              In its cross-complaint, as we have noted, Clean Conversion Technologies,
Inc. sought a judicial declaration, as against CleanTech Biofuels, that: (1) the transfer of
the intellectual property rights to Clean Conversion Technologies, Inc. was valid; and (2)
the attempted termination of the intellectual property rights by CleanTech Biofuels, Inc.
was void. It also sought a judicial declaration, as against Vande Vegte, that, inter alia,
the transfer of the intellectual property rights to Clean Conversion Technologies, Inc. was
proper.
              CleanTech Biofuels, Inc. sought the arbitration of the declaratory relief
claims of Clean Conversion Technologies, Inc. and Failla against it, and a stay of the
action on the cross-complaint pending arbitration. Had this request been granted, the
possibility of inconsistent rulings is evident.
              In one scenario, the arbitrator could rule that the transfer without the
consent of CleanTech Biofuels, Inc. was unauthorized and the termination of intellectual
property rights was proper. In that case, presumably, Clean Earth Solutions, Inc. would
have no remaining intellectual property rights. In another scenario, the trial court could
determine that the transfer was fraudulent and set it aside as void, such that Clean Earth
Solutions, Inc. would regain what intellectual property rights it previously had. And,



                                                  9
presumably, there would be no transfer to trigger any termination right by CleanTech
Biofuels, Inc. In the first scenario, Clean Earth Solutions, Inc. would have no intellectual
property rights upon which Vande Vegte, if successful at trial, could levy, but in the
second scenario, the opposite would be true. Clearly, the two forums could provide
contradictory outcomes.
              In an effort to dissuade us from this conclusion, CleanTech Biofuels, Inc.
argues that if Vande Vegte prevailed in the trial court, he would be entitled to a damages
award, which would not be affected by the termination of the intellectual property rights.
This viewpoint seeks to circumscribe Vande Vegte‟s remedies. Yes, he seeks damages
for breach of fiduciary duty, but he also seeks to levy upon the intellectual property
rights, following a finding in his favor on the fraudulent transfer causes of action. He
obtained a $1,616,977.56 default judgment in the Loan Repayment Lawsuit already, only
to learn that the assets upon which he wanted to levy had disappeared. Consequently, the
relief he seeks in the Fraudulent Transfer Lawsuit goes beyond damages and includes the
right to levy on the intellectual property rights.
              We cannot say the trial court, in denying the motion, exceeded the bounds
of reason. Consequently, we cannot conclude that the court abused its discretion.
              As an aside, we note that there may have been alternate means for
addressing the issue, such as staying one of the proceedings. However, CleanTech
Biofuels, Inc. does not argue “on appeal that the court abused its discretion in choosing
among the alternative means of addressing the situation. [Its] argument is that the court
erred in finding that there was any possibility of conflicting rulings on common issues of
law or fact. We reject that argument.” (Abaya v. Spanish Ranch I, L.P., supra, 189
Cal.App.4th at p. 1499.)




                                              10
                                         III
                                   DISPOSITION
            The order is affirmed. Respondents shall recover their costs on appeal.




                                               MOORE, J.

WE CONCUR:



O‟LEARY, P. J.



IKOLA, J.




                                         11